Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 8,528,945 hereinafter “Bird”) in view of Gilbert (US 2,761,709) and further in view of Ben-Horin (US 7,527,306).
In regard to claims 1 and 6, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, split-ring glands 14); 
a second arcuate sleeve member (Fig. 3, split-ring glands 14); 
a connecting assembly (Fig. 3, nut and bolt assembly for 14) coupling the first sleeve member to the second sleeve member (Fig. 3) and configured to tighten said first and second sleeve members to a fluid conduit from a non-actuated position to a tightened position (Fig. 3, bolt is tightened to a nut from a non-actuated position to a tightened position); 
an arcuate gasket (Fig. 12, 154 and 152) configured to be positioned between said first and second sleeve members and said fluid conduit (Figs. 3 and 12); 
said gasket comprising an outer gasket layer (Fig. 12, 154) and a separate inner gasket layer (Fig. 12, 152); 
said inner and outer gasket layers configured to be selectively engaged with each other (Fig. 12); 
said outer gasket layer having an inner circumferential surface (Fig. 12, inner circumferential surface of 154), an outer circumferential surface (Fig. 12, outer circumferential surface of 154); 

said outer circumferential surface of said inner gasket layer configured to selectively engage said inner circumferential surface of said outer gasket layer (Fig. 12).
Bird does not expressly disclose a radially split gasket that defines a radial gap extending between an inner circumferential surface and an outer circumferential surface of the inner and outer gasket, a radial insert that extends radially outward from the outer circumferential surface of the inner gasket layer, and the radial insert configured to be received in the radial gap of the outer gasket layer that defines a gasket layer connection between the a first side wall insert surface and a first radial side wall gap surface of the outer gasket layer.
In the related field of seals, Gilbert teaches a radially split gasket (Fig. 6, slit 57). 
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a slit that defines a radial gap extending between the inner circumferential surface and the outer circumferential surface of the gasket in order to have the advantage of assembly a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
In the related field of pipe coupling and seals, Ben-Horin teaches a radial insert (Fig. 8, 320b that extends radially outward from an inner gasket) that extends radially outward from the outer circumferential surface of the inner gasket (Fig. 8) and configured to be received in a radial gap of an outer gasket (Fig. 8, gap 318e of outer gasket 318).
.

Claims 2, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of Gilbert (US 2,761,709) and Ben-Horin (US 7,527,306) and further in view of Kobayashi et al. (US 5,722,294 hereinafter “Kobayashi”).
In regard to claims 2, 3, 5, and 7, Bird, Gilbert, and Ben-Horin discloses the coupling assembly set forth in claim 1, but does not expressly disclose the first radial side wall insert surface of the radial insert of said inner gasket layer or the first radial side wall gap surface of the radial gap of the outer gasket layer comprises a retaining protrusion interfacing between the inner and outer gasket layers by a retaining cavity configured to receive the retaining protrusion and a retaining overlap surface between the radial insert surface and the gap surface of the outer gasket that restrains radial movement of the radial insert of the inner gasket layer from the radial gap of the outer gasket layer.
In the related field of seals, Kobayashi teaches a retaining protrusion (Fig. 1, 24) having an overlap surface (Fig. 1, surface of 24 interfaces with a cavity) interfacing with a cavity (Fig. 5, recess 28 receives 24 and restrains radial movement and prevents the components to radially separate). 
.

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of Gilbert (US 2,761,709), Ben-Horin (US 7,527,306) Kobayashi (US 5,722,294) and further in view of Vitel et al. (US 8,096,585 hereinafter “Vitel”).
In regard to claim 4, Bird, Gilbert, and Ben-Horin discloses the coupling assembly set forth in claim 3, comprising an adhesive between said retaining protrusion and an inner cavity surface of said retaining cavity.  
In the related field of pipe coupling with seals, Vitel teaches applying an adhesive between a retaining protrusion (Fig. 9, in 7:22-35 discloses applying an adhesive to 40) and an inner cavity surface (Fig. 11, cavity at 58 that receives 40). 
It would have been obvious to one having ordinary skill in the art to have modified the protrusion of Bird in view of Kobayashi to include an adhesive in order to have the advantage of being fastened to the outer gasket without unwanted disconnection and adhering to an elastomer as taught by Vitel in 7:22-35.

 Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of Gilbert (US 2,761,709) and Ben-Horin (US 7,527,306) and further in view of Noda (US 7,390,026).

the inner circumferential surface of the outer gasket layer or the outer circumferential surface of the inner gasket layer comprises a plurality of circumferentially spaced retaining protrusions interfacing between the inner and outer gasket layers;  
7828408_328each of the plurality of circumferentially spaced retaining protrusions having an engagement portion and a separation portion; 
the engagement portion of said retaining connected by a gasket layer connection that comprises a mechanical connection; and 
the gasket layer connection configured such that the engagement portion of the retaining protrusions will separate from the outer or inner gasket layer at the separation portion under a separation force prior to the engagement portion separating from the outer or inner gasket layer. 
 In the related field of pipe coupling with seals, Noda teaches an inner gasket (Fig. 2, gasket at 28) layer comprises a plurality of circumferentially spaced retaining protrusions (Fig. 2, 28 are circumferentially spaced protrusions), each of the plurality of circumferentially spaced retaining protrusions having an engagement portion (Fig. 2, surface of 28 is at least an engagement portion that fits into a cavity) and a separation portion (Fig. 2, the base of 28 at the surface of the gasket at 28 is at least a separation portion similar to the applicant’s invention), the engagement portion of said retaining connected by a gasket layer connection that comprises a mechanical connection (Fig. 2, connection between 28 and 27 is a mechanical connection), and the gasket layer 
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert and Ben-Horin to include a plurality of circumferentially spaced retaining protrusions having an engagement portion and a separation portion in order to have the advantage of an easy assembly of the outer gasket to the inner gasket and ease of assembly at a workplace as taught by Noda in 2:6-18.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of Gilbert (US 2,761,709), Ben-Horin (US 7,527,306), and Noda (US 7,390,026) and further in view of Vitel (US 8,096,585).
In regard to claims 9 and 10, Bird, Gilbert, Ben-Horin, and Noda discloses the coupling assembly set forth in claim 8, and Noda further teaches an inner gasket (Fig. 2, gasket at 28) layer comprises a plurality of circumferentially spaced retaining protrusions (Fig. 2, 28 are circumferentially spaced protrusions), each of the plurality of circumferentially spaced retaining protrusions having an engagement portion that fits into cavities of an outer gasket layer (Fig. 2, surface of 28 is at least an engagement portion that fits into cavities at 27 of an outer gasket layer) but does not expressly disclose the gasket layer connection comprises an adhesive between a retaining 
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert and Ben-Horin to include a plurality of circumferentially spaced retaining protrusions having an engagement portion and each of the plurality of circumferentially spaced retaining protrusions having an engagement portion that fits into cavities of an outer gasket layer in order to have the advantage of an easy assembly of the outer gasket to the inner gasket and ease of assembly at a workplace as taught by Noda in 2:6-18.
In the related field of pipe coupling with seals, Vitel teaches applying an adhesive between a retaining protrusion (Fig. 9, in 7:22-35 discloses applying an adhesive to 40) and an inner cavity surface (Fig. 11, cavity at 58 that receives 40) of an outer gasket layer (Fig. 11). 
It would have been obvious to one having ordinary skill in the art to have modified the protrusion of Bird in view of Gilbert, Ben-Horin, and Noda to include an adhesive in order to have the advantage of being fastened to the outer gasket without unwanted disconnection and adhering to an elastomer as taught by Vitel in 7:22-35.
In regard to claims 12 and 13, Bird, Gilbert, Ben-Horin, Noda, and Vitel discloses the coupling assembly set forth in claim 11, and Noda further teaches the outer circumferential surface of the inner gasket layer comprises the retaining protrusions (Fig. 2, gasket at 28 and protrusions 28), the inner circumferential surface of said outer 
wherein said retaining surface overlap comprises an annular shoulder (Fig. 7, 40 is in contact with an annular shoulder of 24) of said cavity surface of said cavities facing an opposed annular flange of said retaining surface of said engagement portion of said retaining protrusions (Fig. 7, head of 40 defines a flange that contacts the indicated shoulder of 24).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert, Ben-Horin, and Vitel to include a plurality of circumferentially spaced retaining protrusions having an engagement portion and each of the plurality of circumferentially spaced retaining protrusions having an engagement portion that fits into cavities of an outer gasket layer in order to have the advantage of an easy assembly of the outer gasket to the inner gasket and ease of assembly at a workplace as taught by Noda in 2:6-18.
.

Response to Arguments
Drawing objection is withdrawn and the drawings filed on 7/11/2019 are accepted.

Applicant's arguments filed 5/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Bird does not include a radial gap and a radial insert, that Gilbert does not disclose an inner gasket layer (to an outer gasket layer) having a radial gap and an inner gasket layer having a radial insert, and that Ben-Horin does not disclose an inner gasket layer (to an outer gasket layer) and the gasket 20 of Ben-Horin does not include a radial gap, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP 2145(IV).
	In response to applicant’s argument that the combination of Bird, Gilbert, and Ben-Horin does not disclose a radial gap for both the outer gasket layer and inner gasket layer, however, Gilbert was relied upon to teach a split in a gasket to provide the advantage of assembling a gasket around an object without having to move the object and thus making it easier to assemble the gasket around a pipe which is similar to the applicant’s invention as disclosed in [00108] that describes the “gap 426 may thereby be manually separated or pulled apart from each other to form a more open C-shaped member. This gap increased such that it is greater than outer diameter 20 of pipe 19 so that end gasket 425 can be installed on or fit around outer diameter 20 of pipe 19.”. 
In response to applicant's argument that Gilbert and Ben-Horin are directed to a single gasket layer and Bird is directed to multiple gasket layers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

In response to applicant's argument that Gilbert and Ben-Horin are nonanalogous art, it has been held that a prior art references must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gilbert and Ben-Horin both teach couplings including gaskets which is structurally and functionally similar to the applicant’s invention of a gasket such that the gaskets of Gilbert and Ben-Horin are used to provide a seal to the coupling and therefore in a related field of endeavor. See MPEP 2141.01(a)(IV) that provides examples of analogy in the mechanical arts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679